 FARMERSLP GAS401Farmers LP Gas,Inc., and SearcyLP Gas,Inc.andChauffeurs,Teamsters and Helpers Local UnionNo. 878,affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America.Case 26-CA-4798November 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOUpon a charge filed on July 13, 1973, by Chauf-feurs, Teamsters and Helpers Local Union No. 878,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union, and duly servedon Farmers LP Gas, Inc., herein at times calledRespondent Farmers, and Searcy LP Gas, Inc.,herein at times called Respondent Searcy, and attimes collectively called the Respondent, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector forRegion 26, issued acomplaint on July 26, 1973, against Respondent,alleging that Respondent had engaged in and wasengagingin unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 11, 1973,following Board elections in Cases 26-RC-4424 and4425 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the units found appropriate;' and that,commencingon or about June 19, 1973, and at alltimes thereafter, Respondent has refused, and con-tinuesto date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On July 31, 1973, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On August 13, 1973, counsel for the GeneralCounsel filed directly with the Board a motion forsummary judgment. Subsequently, on August 21,1973, the Board issued an order transferring theproceeding to the Board and a notice to show causeIOfficial notice is taken ofthe record in the representation proceedings,Cases 26-RC-4424 and4425 as the term"record" is defined in Secs.102.68and 102.69(f) of the Board'sRules and Regulations,Series 8, as amended.SeeLTV Electrosystenu,Inc,166 NLRB 938, enfd.388 F.2d 683 (C A. 4,1968),Golden Age BeverageCo,167 NLRB151, enfd 415F.2d 26 (C.A. 5,1969);IntertypeCo. v Penello,269 F Supp.573 (D C. Va., 1967),Follettwhy the General Counsel's motion for summaryjudgment should not be granted. Thereafter, onAugust 22, 1973, Respondent filed its memoranduminopposition to General Counsel'smotion forsummary judgment. Subsequently, on September 7,1973, counsel for the General Counsel filed his replyto Respondent's opposition.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its memoran-dum in opposition to General Counsel's motion forsummary judgment, Respondent attacks the determi-nation, made in the underlying representation Cases26-RC-4424 and 4425, that,Respondent Farmersand Respondent Searcy constitute, for jurisdictionalpurposes, a single employer whose operations meetthe Board's standards for theassertionof jurisdictionover retail enterprises.Our review of the record herein indicates that onJanuary 23, 1973, the Union filed its petitionsseeking to represent separate units of the employeesofRespondent Farmers and Respondent Searcy,respectively. At the consolidated hearing, the partiesstipulated to the commerce data of RespondentsFarmers and Searcy's operations2 but litigated theissueofwhether the Respondents Farmers andSearcy werea singleenterprise for jurisdictionalpurposes. On March 5, 1973, the Regional Directorissued his Decision and Direction of Election inwhich he directed elections in the units requested andinwhich he found (1) that the two concerns were asingle integrated retail enterprise and constituted asingle employer for jurisdictional purposes, (2) thattheir combinedsales,but not- their separate sales,including the sales tax collected, exceeded theBoard'sdiscretionary jurisdictional standard forretail enterprises, (3) that the fact that RespondentsFarmers and Searcy each purchased products inexcess of $50,000 directly from outside the State ofArkansas and that Atlantic Richfield Company ofPhiladelphia, Pennsylvania, is the principal supplierof the Respondents Farmers and Searcy, shippingproducts to them from outside the State of Arkansas,established that theRespondentsFarmers andCorp.,164 NLRB 378, enfd. 397 F.2d 91 (C.A. 7, 1968), Sec 9(d) of theNLRA2During their1972 fiscal year,RespondentsFarmers and Searcy,respectively, had gross sales of $222,000 and $268,000, exclusive of salestaxes of $6,000 and $7,000, and each purchasedproductsvalued in excess of$50,000 directlyfrom outside the Stateof Arkansas.207 NLRB No. 52 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDSearcy are engaged in interstate commerce, and (4)that it would effectuate the purposes of the Act toassert jurisdiction.Respondent thereupon filed with the Board arequest "for review of the Regional Director's Deci-sion, inwhich it contended that RespondentsFarmers and Searcy were not a single employer forjurisdictional purposes and, since the sales of neitherof them satisfied the Board's retail jurisdictionalstandard, the Board had no jurisdiction over theiroperations. By order dated April 2, 1973, the Boarddenied the request for review as it raised nosubstantial issues warranting review.Subsequently, on April 4, 1973, the elections in thetwo separate units were conducted and the Unionwon both. The Respondent then filed timely objec-tions in which,inter alia,it renewed its jurisdictionalcontentions. On May 11, 1973, the Regional Directorissued his Supplemental Decision and Certificationof Representative in which he rejected Respondent'sjurisdictional contentions as an attempt to relitigatethatwhich had previously been decided, overruledthe objections in their entirety, and certified theUnion. Again the Respondent filed with the Board arequest for review, in which it contended (1) that theRegional Director erred in finding that RespondentsFarmers and Searcy constitute a single integratedenterprise for jurisdictional purposes, and (2) thatsince the Regional Director refused to review thejurisdictional issue on its merits, the Board itselfought to do so. On June 4, 1973, the Board deniedthe request for review as not raising substantial issueswarranting review.By the denials in its answer to the complaint and initsopposition, the Respondent again attacks thedetermination to assert jurisdiction over it as a singleretail employer and argues that there are disputedfactual issues with respect to the basic jurisdictionalquestion as evidenced by its answer to the complaintand by the affidavit attached to the opposition.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relltigate issues which were or could have beenlitigated in a prior representation proceeding .3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.However, because the issue raised is jurisdictionalin nature, and because the Respondent has requesteda determination of the Board on the merits, we havedecided to review the entire record herein and, in sodoing,we agree with and reaffirm the RegionalDirector's determinations (1) that the Respondent isa single retail employer for jurisdictional purposes,(2) that the undisputed and stipulated commercedata submitted in the representation proceedingestablish that the Respondent's combined annualgross sales, including sales tax, satisfy the Board'sdiscretionary retail standard and its out-of-Statepurchases establish the Board's statutory jurisdic-tion,4 and (3) that it would effectuate the policies ofthe Act to assert jurisdiction over the Respondent asa single employer consisting of Respondents Farmersand Searcy. Accordingly, we shall grant the GeneralCounsel's Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent Farmers LP Gas, Inc., and Respon-dent Searcy LP Gas, Inc., collectively called Respon-dent, are Arkansas corporations with offices andplaces of business located in Searcy, Arkansas, wherethey are engaged in the sale and distribution of liquidpropane, propane gas, and related products. Respon-dents Farmers and Searcy are, and have been at alltimesmaterial herein, affiliated businesseswithcommon officers, ownership, directors, and opera-tors,and constitute a single integrated businessenterprise and a single employer for the purpose ofdetermining jurisdiction.During their 1972 fiscalyear, a representative period, Respondents Farmersand Searcy together purchased liquid propane orpropane gas valued in excess of $100,000, of whichthe principal supplier was the Atlantic RichfieldCompany of Philadelphia, Pennsylvania, and whichwas shipped to them by rail car directly from pointsoutside the State of Arkansas. During their 1972fiscal year, Respondents Farmers and Searcy collec-tively sold products valued in excess of $500,000.3SeePittsburgh Plate Glass Co. v. N L.RB,313 U.S. 146, 162 (1941);official notice ofthe representation case record in 8(a)(5) and (1) summaryRules andRegulations of the Board,Secs. 102.67(f) and 102.69(c).judgmentproceedings (see fn.1. supra) and to relyon the jurisdictional4While data for the Respondent's latest fiscalyear 1973 may nothavedata submitted therein tosupport the jurisdictional findings in thebeen available at the time of the representationcase hearing,and in thatsubsequent unfair laborpracticecase, as has been done herein.See alsosense might be considered previouslyunavailable,it isBoard policyto takeDecker Disposal, Inc,171NLRB 879 at883, and cases cited therein. FARMERS LP GAS403We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein..,H. THE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters and Helpers Local UnionNo. 878, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and HelpersofAmerica, is a labor organization within themeaning of Section 2(5) of the Act.III.UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitsThe following employees of the Respondentconstitute units appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:1.All sales drivers,mechanics, and serviceemployees employed at Farmers LP Gas, Inc.'sSearcy, Arkansas location, excluding office cleri-cal employees, professional employees, all otheremployees, guards and supervisors as defined inthe Act.2.All sales drivers and service employeesemployed at Searcy LP Gas, Inc. 's Searcy,Arkansas location, excluding office clerical em-ployees, professional employees, all other employ-ees, guards and supervisors as defined in the Act.2.The certificationOn April 4, 1973, a majority of the employees ofRespondent in said units, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 26, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on May 11, 1973, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about June 13, 1973, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about June 19, 1973, and continuingat all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since June 19, 1973, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc., 136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5,1964), cert. denied 379 U.S. 817 (1964);BurnettConstruction Company,149 NLRB 1419, 1421, enfd.350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following;CONCLUSIONS OF LAW1.Farmers LP Gas, Inc., and Searcy LP Gas, 404DECISIONSOF NATIONALLABOR RELATIONS BOARDInc.,togethercalledRespondent, comprise anemployer engaged in commerce with the meaning ofSection 2(6) and (7) of the Act.2.Chauffeurs,Teamsters and Helpers LocalUnion No. 878, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3.Allsalesdrivers,mechanics, and serviceemployees employed at Farmers LP Gas, Inc. 'sSearcy, Arkansas location, excluding office clericalemployees, professional employees, all other employ-ees, guards and supervisors as defined in the Act, andAll sales drivers and service employees employedat Searcy LP Gas, Inc.'s Searcy, Arkansas location,excluding office clerical employees, professionalemployees, all other employees, guards and supervi-sors as defined in the Act, constitute units appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.SinceMay 11, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaidappropriateunits for the purpose ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about June 19, 1973, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate units, Respondenthad engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Farmers LP Gas, Inc., and Searcy LP Gas, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment, with Chauffeurs, Team-sters and Helpers Local Union No. 878, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, as theexclusive bargaining representative of its employeesin the following appropriate units:1.Allsalesdrivers,mechanics, and serviceemployees employed at Farmers LP Gas, Inc.'sSearcy, Arkansas location, excluding office cleri-cal employees, professional employees, all otheremployees, guards and supervisors as defined inthe Act.2.Allsalesdriversand service employeesemployed at Searcy LP Gas, Inc.'s Searcy,Arkansas location, excluding office clerical em-ployees, professional employees, all other employ-ees, guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall'employees in the aforesaid appropriate units withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at both its Searcy, Arkansas, locationscopies of the attached notice marked "Appendix." 5Copies of said notice, on forms provided by theRegional Director for Region 26, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 26, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals.the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." FARMERS LP GAS405APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovenmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Chauf-feurs,Teamsters and Helpers Local Union No.878, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, as the exclusive representative ofthe employees in the bargaining units describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitsdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if the understanding is reached,embody such understanding in a signed agree-ment. The bargaining units are:1.All sales drivers, mechanics,and serviceemployees employed at Farmers LP Gas,Inc.'s Searcy, Arkansas location, excludingoffice clerical employees, professional em-ployees, all other employees, guards andsupervisors as defined in the Act.2.All sales drivers and service employeesemployed at Searcy LP Gas, Inc.'s Searcy,Arkansas location, excluding office clericalemployees, professional employees, all otheremployees, guards and supervisors as de-fined in the Act.FARMERSLP GAS, INC.,AND SEARCY LP GAS,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room 746, 167 North Main Street, Memphis,Tennessee 38103, Telephone 901-534-3161.